     Case: 3:16-cv-02541-JGC Doc #: 60 Filed: 03/10/20 1 of 1. PageID #: 1108




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


Adrena Rodriguez, et al                                   Case No. 3:16CV02541

                      Plaintiffs,

v.                                                         ORDER

Premier Bankcard, LLC et al,

                      Defendants.

       Status/scheduling conference held March 10, 2020. Time: 15 Minutes.

       On concurrence of the parties, it is hereby

       ORDERED THAT:

       The case is dismissed with prejudice.

       So ordered.1

                                                           /s/ James G. Carr
                                                           Sr. U.S. District Judge




1
 For more information about this court’s case-management preferences in civil cases, please visit
https://www.ohnd.uscourts.gov/judge-carr-civil-cases-case-management-preferences.
